Citation Nr: 0200890	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  96-13 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.

2. Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 until 
February 1981 and from April 1981 until April 1984.

By rating action of July 1984, service connection was granted 
for chondromalacia of both knees, and a zero percent 
disability evaluation was assigned.  In a December 1986 
decision, the Board of Veterans' Appeals (the Board) denied 
the veteran's request that compensable disability ratings be 
assigned.

In September 1995, the Department of Veterans Affairs (VA) 
Regional Office in Los Angeles, California (the RO) denied 
compensable disability ratings for the veteran's service-
connected bilateral knee disabilities.  The veteran duly 
filed an appeal as to those two issues to the Board.  During 
the pendency of the appeal, the RO granted a 10 percent 
evaluation for chondromalacia of the right knee, status post 
patellar tendon repair and a 10 percent evaluation for 
chondromalacia of the left knee in March 1997.  In  September 
1998, the RO granted a 20 percent evaluation for the right 
knee disability and denied an evaluation in excess of 10 
percent for the left knee disability.  

This matter was last before the Board in August 2000.  In its 
August 2000 decision, the Board denied the veteran 
entitlement to a disability rating greater than 10 percent 
for his service-connected left knee disability.  The Board 
also denied the veteran's claim of entitlement to a 
disability rating greater than 20 percent for his right knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).  However, the Board granted a separate 10 percent 
disability evaluation for degenerative joint disease of the 
right knee and a separate 10 percent disability evaluation 
for a right knee scar.  

The veteran sought review of the Board's August 2000 decision 
by the United States Court of Appeals for Veterans Claims 
(the Court).  During the pendency of review before the Court, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001) [the 
VCAA] was made law.  The record reflects that pursuant to 
VA's unopposed motion, the Court vacated the Board's 
decision, in part, and remanded the veteran's claims for 
further proceedings.  The Court's action in remanding these 
claims for readjudication under the VCAA will be discussed in 
greater detail below.  

In its Order, the Court vacated the Board's decision only to 
the extent that it had denied the veteran entitlement to a 
disability rating greater than 10 percent for a left knee 
disability and greater than 20 percent for a right knee 
disability.  The Board's actions assigning separate 
disability evaluations for degenerative joint disease of the 
right knee and a right knee scar were not affected.  The 
assignment of separate disability ratings for the right knee 
arthritis and right knee scar is therefore not presently 
before the Board for review.  No other matters pertaining to 
this case were addressed by the Court. 

By letter of May 2001, the Board contacted the attorney who 
had represented the veteran before the Court to clarify 
whether he would represent the veteran before the Board.  In 
June 2001, the veteran appointed the attorney who had 
represented him before the Court to represent him during the 
administrative proceedings before the Board, as well.  
Documentation reflecting the appointment was filed with the 
Board in the same month.  

The veteran's attorney has raised claims for entitlement to a 
total disability rating on the basis of individual 
unemployability due to service connected disabilities and 
entitlement to an extra-schedular disability rating under the 
provisions of 38 C.F.R. § 3.321 (2001).  These claims have 
not been perfected for review by the Board and are referred 
to the RO for appropriate action.


REMAND

In the May 2001 letter to the veteran's attorney, the Board 
invited him to submit additional argument and evidence in 
support of the appeal within ninety days of the date of the 
letter.  See 38 C.F.R. § 20.1304 (2001).  This the attorney 
did not do.  However, in a letter received in November 2001, 
the attorney presented written argument relevant to the 
veteran's appeal.  Although this was received well after the 
expiration the regulatory ninety-day time period, in the 
interests of substantive due process and fairness to the 
veteran, the contentions of the attorney will be considered. 

As noted in the Introduction, this case was remanded to the 
Board based upon the enactment, after the Board's August 2000 
decision, of the VCAA.  The VCAA has altered the obligations 
of VA with respect to VA's statutory duty to assist claimants 
in the development of their claims, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In particular, information provided in the November 
2001 letter from the veteran's attorney indicates that the 
veteran has received medical treatment, physical therapy, 
pain management treatment and magnetic resonance imaging 
studies at the VA Medical Center in Westwood, California.  
All VA medical records are deemed to be constructively of 
record in proceedings before the Board.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Since the referenced records may 
reflect recent complaints, evaluation and/or treatment of the 
veteran's service-connected knee disabilities, they are 
relevant to his claims for increased disability ratings and 
should be obtained.  

In the November 2001 letter, the veteran's attorney also 
indicated that the veteran has received emergency room 
treatment and pain management treatment from Cedars Sinai 
Hospital in Beverly Hills, California.  These medical records 
should also be obtained.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected knee disabilities.  
After securing any necessary releases 
from the veteran, the RO should then 
attempt to obtain all such medical 
records which are not presently contained 
in the veteran's claims folder, to 
include records of the VA Medical Center 
in Westwood, California and the Cedars 
Sinai Hospital in Beverly Hills, 
California.  Any such records so obtained 
should be associated with the veteran's 
VA claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations are 
complied with.  If a need for further 
evidentiary development becomes apparent, 
such development should be accomplished.  
Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, in whole or in part, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


